Citation Nr: 1116919	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-46 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether status as a veteran for VA compensation purposes is demonstrated.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant had no active duty; he served a period of active duty for training (ADT) from July 1, 1975 to November 1, 1975.  He also served additional periods of ADT in the National Guard, from November 1974 to December 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in July 2010.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Appellant had no active duty service, and service connection is not in effect for any disability.  

3.  Hypertension did not result from a disease or injury incurred or aggravated in the line of duty during a period of ADT.


CONCLUSIONS OF LAW

1.  The criteria for Veteran status are not met.  38 U.S.C. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2010).

2.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between service and the disability; 
(4) degree of disability; and (5) effective date of the disability.

In a September 2008 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the appellant verified that all available private records had been submitted.  The appellant's symptomatology and contentions regarding service were discussed in detail.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the appellant's service treatment records, and personnel records.  The appellant stated that he had been treated by VA in July 2008; however, the RO confirmed that no records were found.  The appellant submitted a letter from Dr. Willis, and testified that he was deceased and no additional records were available.  Records from Dr. Carter were obtained.  

The Board acknowledges that the appellant has not been afforded a VA medical examination with respect to this claim; however, the Board finds that a VA examination is not necessary in order to decide this claim.  In McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court held that the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

As will be addressed in detail below, the appellant has not demonstrated status as a veteran for purposes of this claim.  Moreover, the appellant's service treatment records show elevated blood pressure readings prior to the first period of ADT, with consistent readings taken at the end of that period.  Because there is no in-service injury or disease noted, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection for Hypertension

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See also 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See also 38 C.F.R. § 3.6(a).

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training (as well as those who have served on inactive duty for training).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In this case, because the appellant had no active duty service, but had ADT, in order to establish basic eligibility for veterans benefits, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during a period of ADT.  See Paulson, 7 Vet. App. at 470.

Moreover, the only veterans (as defined by 38 U.S.C. § 101(2)) who are entitled to the benefits of the presumptions of 38 C.F.R. §§ 3.307, 3.309 (2010), are those who either (1) served on active duty; (2) were disabled or died from a disease or injury incurred in or aggravated in line of duty during active duty for training; or (3) were disabled or died from an injury incurred in or aggravated in line of duty during inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Pertinent to this case, the presumption of soundness and the presumption of aggravation do not apply to the predicate determination of "veteran" status, as those presumptions are only applicable to veterans.  c.f. Stone v. Shinseki, 2011 WL 338743 (Vet. App. February 2011) citing Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

Although an active duty for training claimant is not required to show that his active duty for training proximately caused the worsening of his preexisting disability, the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by section 101(24)(B) does require that an active duty for training claimant establish that there is a causal relationship between any worsening of the claimant's preexisting condition and his active duty for training.  See Smith, supra.  The causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  A claimant seeking benefits based on aggravation of an injury or disease during active duty for training has the burden of showing both elements.  See 38 U.S.C. § 5107(a).  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

The appellant contends that he did not have hypertension prior to basic training.  The Board recognizes that a diagnosis of hypertension was not recorded on the examination report at National Guard entrance; however, blood pressure readings of 140/88 and 134/100 were recorded on the examination report at service entrance.  A reading of 124/92 was recorded at the examination for return from ADT in October 1975.  Thus, the appellant's blood pressure readings prior to the period of ADT were consistent with the reading at the end of that period.  The appellant has not asserted that he was initially diagnosed with hypertension during that period, and there is no such diagnosis of record.  He has testified that he began taking medication in 1976.  Moreover, there was no treatment for hypertension during that period of ADT, and the October 1975 examination report shows that his heart and vascular system were clinically normal.  This is an affirmative finding of no abnormalities, and not simply a silent record.  

The appellant testified that he experienced dizzy spells during one summer camp; however, he reported on the report of medical history in November 1974, prior to his first period of ADT, that he gets dizzy spells when doing any prolonged strenuous exertion.  Thus, again, his symptoms during ADT were entirely consistent with what was reported prior to ADT.

The appellant had subsequent periods of ADT from June 12 to 26, 1976, from August 6 to 20, 1977, and from June 10 to 24, 1978.  The appellant does not assert, and the service records do not disclose, any injury or disease in the line of duty during these periods.  

A letter from Dr. Willis dated in July 1978 indicates that he had treated the appellant for hypertension with blood pressure as high as 170/100, and that with treatment the condition was normal.  Dr. Willis stated that the appellant was intolerant of heat, such as with field training, and he requested that the appellant be allowed to resign from the National Guard.  This statement by Dr. Willis does not suggest that any disease or injury during ADT caused or aggravated the appellant's hypertension.  At most, it suggests that his duties on ADT exacerbated the condition.  Evidence of exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Indeed, Dr. Willis's statement that, with treatment the condition was normal, tends to weigh against a finding of actual increase in severity.  

The appellant testified that they kept switching his job description to provide for his not being in the heat.  He testified that he was switched at least four or five times, from rifleman, to radio operator, to squad leader to assistant cook.  This is recognized, as is his assertion that the purpose was to keep him out of the heat to avoid exacerbating his blood pressure; however, even if true, this does not suggest that his blood pressure permanently worsened in severity as a result of an injury or disease on ADT, and thus is not probative of aggravation.

The Board reiterates that the presumptions of soundness and aggravation do not apply in determining whether veteran status is shown.  Here, the evidence does not demonstrate that hypertension had onset during a period of ADT, as the appellant had elevated readings prior to the first period of ADT, which were consistent with readings shown at the release from that period, and as dizzy spells experienced on ADT were also noted prior to ADT.  While the evidence shows that the activities on ADT exacerbated the blood pressure and dizziness, the evidence does not establish a true worsening in severity of the underlying hypertension, and that such worsening was beyond the natural progress of the disease.  As such, veteran status, and thus basic eligibility for VA compensation, is not established in this case, and service connection for hypertension is not warranted.  


ORDER

The appeal for status as a veteran for VA purposes is denied.

Service connection for hypertension is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


